Case: 18-11218      Document: 00514957915         Page: 1    Date Filed: 05/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-11218                            FILED
                                 Conference Calendar                    May 15, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

MATTHEW WILLIAM PHILLIPS,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:16-CR-271-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender to represent Matthew Phillips has moved



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11218    Document: 00514957915    Page: 2   Date Filed: 05/15/2019


                                No. 18-11218

for leave to withdraw and has filed a brief per Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Phillips
has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2